Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-35, 40, 42, 54 and 57 were canceled.  
Claims 36-39, 41, 43-53, 55-56 and 58 are pending.
Claims 53 and 56 were withdrawn from further consideration.
Claims 36-39, 41, 43-52, 55 and 58 are under consideration. 

Withdrawn Rejections
Objections of Claim(s) 44-46, 51 and 55 are withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 36-42, 47-50, 52, 54-55 and 58 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim 40 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn.  Applicant canceled the claims and therefore this rejection is moot. 

Rejection of Claim 36-52 and 54-55 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 36, 38-42, 45, 47-50, 52 and 55 under 35 U.S.C. 102(a)(1) as being anticipated by US patent No. 8193322 is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 


Maintained / New Rejections Necessitated by Claim Amendments
Claim Objections
Claim(s) 36 is/are objected to because of the following informalities: it is suggested that Applicant amend “the variable domain of the first chain and the second chain form an antigen binding domain” in line 9-10 to “the variable domain of the first chain and the variable domain of the second chain form an antigen binding domain”.  Appropriate correction is required.

Claim(s) 47-48 is/are objected to because of the following informalities: it is suggested that Applicant amended “non-covalent bonds” to “non-covalent interaction” or “intermolecular interaction” because there is no actual “bonds” in non-covalent interaction. Appropriate correction is required.

Claims 39, 41 and 58 are objected to as being dependent on rejected base claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 46 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 46 recites “the monovalent protein” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 46 depends from claim 36, and claim 36 does not recite “a monovalent protein”.  Instant claim 36 recites transitional phrase “having” and instant specification does not define whether “having” excludes any element, step, or ingredient not specified in the claim as the transitional phrase “consisting of”.  Therefore, it is interpreted as “comprising” which is synonymous with “including”, “containing”, or “characterized by” and is inclusive or open-ended and does not exclude additional unrecited elements.  Therefore, claim 36 is not limited to a monovalent protein and permits other VH-VL pairs to be present.  Claim 36 does not inherently limit the structure to be monovalent.  

Claim 51 recites “(Kabat EU numbering)” which is exemplary claim language and it is unclear whether the content in parenthesis is limiting or merely exemplary. It is suggested that Applicant amend “(Kabat EU numbering)” to “according to Kabat EU numbering”.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 43 depends from claim 36 and claim 36 recites “the heterodimeric antigen binding protein mediates ADCC toward the cell to be depleted” in line 15-16 which is same claim limitation as “the protein mediates ADCC toward the target cell” recited by claim 43. Therefore, claim 43 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-38, 43-52, and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/369002 (hereinafter US002; IDS).
Regarding claim 36, 38, and 51, US002 teaches a heterodimeric, bispecific protein comprising: (a) a first polypeptide chain comprising a first variable region (V), fused to a CH1 or CK domain, wherein the V-(CH1/CK) unit is in turn fused to a first terminus (N- or C-terminus) of a human Fc domain (a full Fc domain or a portion thereof); (b) a second polypeptide chain comprising a first variable region (V) fused to a CH1 or CK domain that is complementary with the CH1 or CK of the first chain to form a CH1-CK dimer, wherein the V-(CH1/CK) unit is fused to at least a human Fc domain (a full Fc domain or a portion thereof), wherein the two first variable regions form an antigen binding domain that binds a first antigen of interest in monovalent fashion, and (c) an antigen binding domain that binds a second antigen (optionally together with a complementary antigen binding domain), and optionally a second CH1 or CK domain, fused to a second terminus (N- or C-terminus) of the Fc domain of the first polypeptide such that the Fc domain is interposed between the V-(CH1/CK) unit and the antigen binding domain that binds a second antigen, and wherein the Fc domains (or portions thereof) of the first and second chains of the heteromultimeric protein form a dimeric Fc domain capable of being bound by human CD16 polypeptide, e.g. a dimeric Fc domain comprising N-linked glycosylation at residue N297 (Kabat EU numbering)(paragraph 073, format 5 or 6 of figure 2D). US002 teaches SEQ ID NO: 189 which is same amino acid sequence as SEQ ID NO: 18 of instant application (SCORE; result 1 of 18.rag).  US002 teaches anti-CD20 antibody fusion construct (SEQ ID 192) which has 99.8% identity to SEQ ID NO: 19 of instant application (SCORE; Result 3 of 19.rag). Only difference is that SEQ ID NO: 19 of instant application has additional lysine residue at the C-terminus.  SEQ ID NO: 18 and 19 of instant application are amino acid sequence for anti-CD20 heterodimeric antigen binding protein.  However, claim 58 is not anticipated by US002 because SEQ ID NO: 19 of instant application has one additional lysine residue at the C-terminus.
Regarding claim 37 and 47-50, US002 teaches that one advantageous way of making multimeric polypeptides is through the assembly of different polypeptide chains that each comprise at least one heavy or light chain variable domain fused to a human CH1 or Cκ constant domain (a V—(CH1/Cκ) unit), wherein the protein chains undergo CH1-Cκ dimerization and are bound to one another by non-covalent bonds and optionally further disulfide bonds formed between respective CH1 and Cκ domains (paragraph 192).  US002 teaches that the chains are bound by non-covalent bonds between the respective variable regions, CH1 and Cκ domains, and CH3 domains of the Fc portion (paragraph 192).  US002 teaches that the resulting multimer will be bound by non-covalent bonds between complementary VH and VL domains, by non-covalent bonds between complementary CH1 and Cκ domains, and optionally by further disulfide bonding between complementary CH1 and Cκ domains (and optionally further disulfide bonds between complementary hinge domains)(paragraph 194).
Regarding claim 43, US002 teaches that the multispecific protein is capable of directing an NKp46-expressing NK cell to lyse a target cell expressing the antigen of interest, wherein said lysis of the target cell is mediated by NKp46-signaling, wherein optionally said lysis of the target cell is mediated by a combination of Nkp46-mediated signaling and CD16-mediated antibody-dependent cell-mediated cytotoxicity (“ADCC”)(paragraph 018).
Regarding Claim 44, US002 teaches that a V—(CH1/Cκ) unit is fused to a human Fc domain directly (paragraph 073).
Regarding claim 45-46, US002 teaches that the CH1 and/or Cκ domain are fused via a hinge region to the Fc domain (paragraph 089).  Notably, claim 46 is included because neither the claim nor the specification specifically limit the claimed linker to any specific structure, such that since the prior art teaches the V linked to a Cκ and a V linked to a CH1, the limitations are met.
Regarding claims 52, US002 teaches SEQ ID NO: 169 which comprises same amino acid sequence as SEQ ID NO: 12 of instant application (SCORE; result 1 of 12.rai).  US002 teaches SEQ ID NO: 182 which comprises same amino acid sequence as SEQ ID NO: 13 of instant application (SCORE; result 1 of 13.rai).  
Regarding claim 55, US002 teaches that a multispecific protein and optionally another compound may be administered in purified form together with a pharmaceutical carrier as a pharmaceutical composition (paragraph 337). 

Response to Arguments
In the response filed on 07 March 2022, Applicant argued “Applicant respectfully asserts that US002 does not anticipate the claimed invention. As pointed out by the Office Action at page 21, US002 discloses bispecific proteins. These proteins have at least two sets of VH and VL domains whereas the presently claimed invention relates to a heterodimeric antigen binding protein having a single VH-VL domain pair. Accordingly, reconsideration and withdrawal of the rejection under 35 U.S.C. § 102(a)(1) is respectfully requested” (Applicant’s response at page 13).
Applicant's arguments have been fully considered but they are not persuasive.  Instant claim 36 recites transitional phrase “having” and instant specification does not define whether “having” excludes any element, step, or ingredient not specified in the claim as the transitional phrase “consisting of”.  Therefore, it is interpreted as “comprising” which is synonymous with “including”, “containing”, or “characterized by” and is inclusive or open-ended and does not exclude additional unrecited elements. Thus, instant claim 36 encompasses the bispecific proteins taught by US002.  Amending the transitional phrase “having” to “consisting of” which excludes any element, step, or ingredient not specified in the claim will overcome this 102 rejection (see MPEP 2111.03). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36-38, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10113003 (hereinafter US003). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 36 and 43, US003 claims a method of promoting the specific lysis of cancer cells …, wherein said multispecific antigen binding protein comprises:  (i) a first antigen binding domain (ABD) which monovalently binds to a human NKp46 polypeptide having the amino acid sequence set forth in SEQ ID NO:1,  (ii) a second ABD which comprises a therapeutic anti-cancer antibody or a therapeutic anti-cancer antigen-binding antibody fragment which binds to said antigen of interest-expressed by said cancer cells, and  (iii) a CD16A binding polypeptide, wherein … (3) said CD16A binding polypeptide comprises a dimeric human Fc domain polypeptide which binds CD16A; … (5) said multispecific antigen binding protein directs NKp46-expressing natural killer (NK) cells and CD16A-expressing NK cells to lyse cancer cells expressing the cancer antigen of interest by a combination of NKp46-mediated signaling and CD16A-mediated antibody-dependent cell-mediated cytotoxicity (“ADCC”);  (6) said dimeric Fc domain interposes said first ABD and said second ABD;  (7) said first and second ABD are each connected to said dimeric Fc domain, and one or both of said first and second ABD are connected to the dimeric Fc domain via a flexible polypeptide linker (claim 1 of US003).  US003 claims the method of claim 1, wherein the cancer-antigen-binding ABD comprises a Fab (claim 2). US003 claims the method of claim 1, wherein the NKp46-binding ABD comprises a Fab (claim 3). Therefore, one of NKp46-binding ABD and cancer-antigen-binding ABD must be linked at its C-terminus to human Fc domain.  US003 claims the method of claim 9, wherein the Cκ constant domain and the human CH1 constant domain are each connected to the Fc domain via a hinge domain (claim 27). US003 claims the method of claim 15, wherein the antigen of interest expressed by said hematological cancer cells comprises CD19 or CD20 (claim 17).
Regarding claim 37-38, US003 claims the method of claim 1, wherein the NKp46-binding ABD is a Fab comprised of a VH domain and a VL domain, wherein each of the VH and VL domains is fused to a human CH1 or Cκ constant domain (claim 8). US003 claims the method of claim 8, wherein the NKp46-binding ABD is a Fab comprised of (a) a VH domain fused to a human CH1 constant domain and a VL domain fused to a human Cκ constant domain, or (b) a VH domain fused to a human Cκ constant domain and a VL domain fused to a human CH1 constant domain (claim 9).
Regarding claim 45, US003 claims the method of claim 1, wherein one of the ABDs is connected to the Fc region via a peptide linker which comprises a hinge domain (claim 24).

Response to Arguments
In the response filed on 07 March 2022, Applicant argued “The claims are rejected over U.S. Patent No. 10,113,003 (the granted patent corresponding to the publication identified as “US002”). Applicant disagrees that the claims are obvious over the claims of the ‘003 patent. The ‘003 patent discloses bispecific proteins that have at least two sets of VH and VL domains. The present claims specify a heterodimeric antigen binding protein having a single VH-VL domain pair. The claimed antigen binding protein binds, monovalently, to the antigen expressed on a target cell. As shown in the working examples, the multispecific antigen binding proteins as recited in the claims, surprisingly, elicit a potent anti-tumor effect in vitro and in vivo which was more potent than comparator antibodies despite the latter having a strong inherent affinity advantage due to their ability to bind the target antigen bivalently. As such, it is respectfully submitted that the claims of this application are not obvious over the claims of the ‘003 patent and, accordingly, reconsideration and withdrawal of the rejection is respectfully requested” (Applicant’s response at page 13).
Applicant's arguments have been fully considered but they are not persuasive.  Instant claim 36 recites transitional phrase “having” and instant specification does not define whether “having” excludes any element, step, or ingredient not specified in the claim as the transitional phrase “consisting of”.  Therefore, it is interpreted as “comprising” which is synonymous with “including”, “containing”, or “characterized by” and is inclusive or open-ended and does not exclude additional unrecited elements. Thus, instant claim 36 encompasses the multispecific antigen binding protein taught by US003.  Amending the transitional phrase “having” to “consisting of” which excludes any element, step, or ingredient not specified in the claim will overcome the nonstatutory double patenting rejection (see MPEP 2111.03). 


Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JESSICA H ROARK/Primary Examiner, Art Unit 1643